DETAILED ACTION
The applicant’s amendment filed on July 14, 2022 has been acknowledged. Claims 4-6 have been canceled. Claims 7-15 have been added. Claims 1-3 and 7-15, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed March 28, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically the Foreign Patent Documents listed as 2801994, 2980886, 2902214 and 3065690 each are not submitted in English and do not include an explanation of the relevance. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 7, the claim recites “A system for implementing the method for managing the rental of vehicles according to claim 1”, which renders the claims indefinite. It is unclear if this intended to switch statutory categories or if the claim is supposed to be another independent claim. As written it is unclear if the method of claim 1 needs to be performed. It is unclear if the claim is intended use of a collection of sensors and modules which can be used to carry out claim 1 or if it requires all of the limitations of claim one being performed. Since as claimed claim 7 depends from claim 1 it is interpreted to require all of the limitations the independent claim. The Examiner suggests writing the claim in proper independent form to clarify the issue. 
Claims 8-15 depend from claim 7 and are therefore rejected upon the same rationale.
In claim 14, the term “such as” in claim 14, line 2 is a relative term which renders the claim indefinite. The term “such as” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the claims recite examples of what the collected information could be the use of the term “such as” fails to establish what the metes and bounds of the collected information is. Further it is not clear if all of the possible information is needed or only one. For the purposes of examination the Examiner has interpreted the claims to be anyone of the various data or similar items.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 7-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1, claims 1-3 are directed toward a method, claims 7-15, recite a system but ultimately depend from the method of claim 1 as such the claims fall within one of the statutory categories.
Under Step 2(a) prong 1 – The claims recite elements which are directed toward an abstract idea in one of the enumerated categories. Specifically the claims are directed toward certain methods of organizing human activity. MPEP 2106.04(a) lists Certain methods of organizing human activity includes - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The claims as a whole are directed toward managing rental of vehicles. This is supported by the title of the application. This management includes collecting at least one data point which is data gathering an insignificant extra solution activity step, see MPEP 2106.05(g). The claims go on to recite automatically transferring the data, sending at least one instruction and automatically sending via the display unit (11) a final updated rate which amount to sending, receiving and displaying information, which is an insignificant extra solution activity step, see MPEP 2106.05(g). The final limitation is a rate that is updated or calculated as a function of the driving and condition of the vehicle obtained by collecting data using sensors is regularly provided to the user, which again is merely sending or providing information, which is insignificant extra solution activity step, see MPEP 2106.05(g). Each of these steps individually is amounts to merely collecting or transmitting data, as a whole the limitations are used together to manage the rental of a vehicle. This is supported by the applicant’s originally filed specification paragraph [0015] which outlines that the object of the invention is to adapt the rate of the rental based on the use of that vehicle by the user. In this the system is attempting to incentivize the user by adjusting their rate based on their use of the vehicle. As such this is considered a method of organizing human activity.
Under Step 2(a) prong 2 – As stated above each of the limitations amounts to collecting, sending and receiving information, which are all insignificant extra solution activity steps. The function which is updated based on the driving and conditions of the vehicle is not claimed, rather it is merely updated or calculated during the rental and provided to the user. As stated above this is still merely managing the rental of a vehicle and charging the user based on their actual use. This is done to encourage the user to behave a specific manner desired by the management company. The claims fail to recite any optimization of the function or specific manner of analyzing the data to make the determinations of how the user is driving or what the condition of the vehicle is. That is as claimed the specific function is not required and is not shown to be an improvement as the collection and transmission steps are generic in nature. As such these steps when considered individually or in combination fail to render the abstract idea into a practical application. 
Dependent claims 2 and 15, recites “wherein the collection of said data by the one or more sensors (3, 6, 8, 10) between the initial state (19) and in the final state (27) is performed automatically by a gantry (2) that is designed (3) to collect data relating to an exterior of the vehicle (1) and by the one or more sensors (6; 8, 10) in an interior of the vehicle (1) and produces a condition (19; 27) of the vehicle (1) when the vehicle (1) is picked up and returned”, “comprising a gantry, wherein a group of sensors of the one or more sensors is located on the gantry and another group of sensors of the one or more sensors is located on or in the vehicle” which merely describes where the data is collected from, that is sensors on a gantry and sensors in the interior of the vehicle, but fails to describe or establish how the data is collected or even how it is used to produce a condition, as such this merely describes gathering data and performing generically produces a condition of the vehicle. Therefore the limitations fail to render the claims into a practical application.
Dependent claim 3, recites “wherein the step of automatically sending the final updated rate (26) is carried out a few miles or a few minutes before arrival (25) at the destination, based on a geolocation data provided by the sensors”, which describes when it the sending of the information will occur but the limitation is still sending information which is an insignificant extra solution step. As such these limitations fail to render the abstract idea into a practical application.
Dependent claim 7 recites “A system for implementing the method for managing the rental of vehicles according to claim 1, comprising: said one or more sensors for collecting the data, including the at least one point of data relating to the vehicle, the at least one point of data relating to the driver, and the parameters relating to the driving conditions; a display unit located within the vehicle for displaying information to the driver; and a wireless communication module for transferring the data collected by the one or more sensors to the rental vehicle management center and transferring information from the rental vehicle management center to the display unit”,  which establishes various sensors and modules, and their intended uses. While the claims recite sensors the functions themselves are generic and merely end results, as such they fail to render the claims into a practical application. That is the limitations fail to establish how these sensors are used to achieve the result as the data can be collected and used in any possible way to achieve a function that isn’t required by the claim. As such these limitations fail to render the abstract idea into a practical application.
Dependent claim 8-11 recite “wherein the one or more sensors are optical sensors, thermal sensors, and/or infrared sensors”, “wherein the one or more sensors is a tire pressure sensor and/or a shock absorber sensor for monitoring a stroke of the shock absorber”, “wherein the one or more sensors collect data on operation of an engine of the vehicle, including consumption, power, temperature, and liquid levels of the engine”, “wherein the one or more sensors include a smoking sensor, a seatbelt sensor, and/or a blood-alcohol sensor for collecting the at least one point of data relating to the driver and an interior condition of the vehicle”, which establishes various sensors and their intended uses. While the claims recite sensors the functions themselves are generic and merely recite end results, as such they fail to render the claims into a practical application. That is the limitations fail to establish how these sensors are used to achieve the result as the data can be collected and used in any possible way to achieve a function that isn’t required by the claim. As such these limitations fail to render the abstract idea into a practical application.
Dependent claims 12 and 13 recites “wherein the display unit is a touch screen” and “wherein the wireless communication module includes wireless communication via Wi-Fi, Bluetooth, 4G, or radio”,  which establishes various types of known structures and their intended functions. While the claims recite hardware the functions of the hardware is generic and merely end results, as such they fail to render the claims into a practical application. That is the limitations fail to establish how these hardware elements are used to achieve the result as the data can be collected and used in any possible way to achieve a function that isn’t required by the claim. As such these limitations fail to render the abstract idea into a practical application.
Dependent claim 14, recites “wherein an internal computer of the vehicle, along with the one or more sensors, is used to collect information, such as the geolocation of the vehicle, a number of passengers, vehicle load, presence of a trailer or an accessory such as a roof box or a bicycle rack, instantaneous and average speed, weather, tire pressure, consumption, engine load in terms of power and gear ratios, use of shock absorbers, cleanliness of the passenger compartment, compliance with highway code, driving activity, or road and traffic conditions” which outlines the various data which is collected but does not outline how any of the data is used to achieve the end result. As such these limitations fail to render the abstract idea into a practical application.
As stated above judicial exception is not integrated into a practical application. In particular, the claims recites generic hardware for carrying out the functions. As such the elements that make up the system are recited at a high-level of generality (i.e., gantry, sensors and modules) such that it amounts no more than mere instructions to apply the exception using a generic components. As such the claims amount to merely applying the abstract idea of managing vehicle rentals on a computer, see MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2(b) considers the additional elements of the claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the abstract idea. Rather the structural components referenced in the claims amount to merely applying the abstract idea on a computer or insignificant extra solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above the mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claims are therefore not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2017/0046669 A1) hereafter Chow, in view of Shoen et al. (US 2018/0225749 A1) hereafter Shoen.
Examiner Note: The claims recite reference numbers, when multiple numbers are provided they are considered to be alternatives. That is one of them is required not all. This is commensurate with the drawings.
	As per claim 1, Chow discloses a method for managing the rental of a vehicle (1) (Page 2, paragraph [0015]; discloses that the method is for renting vehicles. The rental method includes a step of collecting data from sensors regarding the operations of the vehicle), comprising:
	collecting data with one or more sensors, including at least one point of data relating to the vehicle (1), at least one point of data (10) relating to a driver of the vehicle (13, 14) and parameters relating to driving conditions (The applicant’s originally filed specification paragraph [0038] the conditions can include “the location of the vehicle, number of passengers, vehicle load, the presence of a trailer or an accessory such as a roof box or a bicycle rack, the instantaneous and average speed, weather, tire pressure, consumption, the engine load in terms of power and gear ratios, compliance with the highway code, and driving tips such as stopping every two hours, or even road and traffic conditions”. Chow page 2, paragraphs [0015] and [0021]; discloses that the system collects data in relation to position of the vehicle through GPS and the level of fuel which is available. Page 2, paragraph [0016]; discloses that the data collected corresponds to the driving style of the driver and the consumption of vehicle resources. Page 3, paragraph [0022]; discloses that the system will measure the amount of fuel consumed by the vehicle during the monitoring periods. Page 6, paragraph [0049]; discloses that the system measures the level of fuel in real-time. Page 8, paragraph [0061]; discloses that the sensors can monitor the vehicle speed), 
	automatically transferring, by a wireless communication module, said data to a rental vehicle management center (4) (Page 2, paragraph [0018]; discloses that the device includes a communications module for establishing and maintaining communications with the network, which includes wireless communications. Page 3, paragraph [0025]; discloses that the settlement system includes a server which includes the computing devices for carrying out the payments. Page 5, paragraphs [0036] and [0041]; discloses that the device establishes communications with the network to authenticate the device. Through the communications the system receives sensor data. Page 6, paragraph [0050]; discloses that system communicates with settlement system which can be the company that rented the vehicle to the user. Page 7, paragraphs [0052]-[0058] and Page 8, paragraphs [0059]-[0064]; discloses the settlement process where sensor data is used to determine usage data which is used to determine the pay-per-use micro-payment transaction amount. In doing so the server which can be run by the vehicle rental company receives the vehicle data and uses it to establish how much to charge the user based on their actual wear and tear. The user is charged multiple times in micro-payments this is done repeatedly through the entire rental period);
	sending at least one instruction from the rental vehicle management center (4) to a display unit (11) on the vehicle designated to display information to the driver (Page 5, paragraphs [0040]-[0041]; discloses that the server sends the vehicle a token or instruction to authenticate the device and establish communications and allow for the transactions to be processed); and 
	automatically sending via the display unit (11) a final updated rate (26) to the driver according to the data received by the management center (4), said data automatically collected by the one or more sensors (3, 6, 8 ,10 ) between an initial state (19) before the vehicle (1) is started (18) and a final state (27) when the vehicle (1) arrives (25) at a destination, said data being transmitted to the management center (4) by the display unit (11) to the management center (4) via the wireless communication module (Page 7, paragraph [0052]; discloses that the tariff data establishes how much the user will be changed per unit of consumption during the rental period. It establishes that this value can fluctuate during the period and be reduced to incentive the user to operate the vehicle more frequently. Page 10, paragraph [0077]-[0078]; discloses that the system tracks in incremental periods, the example provided is 5 minutes during that period the system determines the amount of usage during the period and the tariff or cost per unit for that usage. From this the system breaks the rental period into sub periods each with their own associated costs, that is the price per unit can change during sub periods. As such the user is sent their final or last rate during their last sub period which as shown can be minutes from their final destination or last use. The tariffs are assigned by the vehicle rental company and used to charge the customer based on their specific usage. As shown in Chow this can be used to incentivize the user to behavior in a specific manner such as operate the vehicle more frequently),
	wherein, during use of the vehicle and before the final updated rate (26) is sent, a calculated rate (22), which is updated as a function of the driving conditions of the vehicle obtained by collecting regular or continuous data using the one or more sensors (3, 6, 8, 10), is regularly or continuously provided (11) to the driver via the display unit (11) by the rental vehicle management center (4), said calculated rate (22) determined by an automatic, regular, or continuous comparison between the data collected by the one or more sensors (3, 6, 8, 10) and data previously collected or provided by a manufacturer of the vehicle (Page 7, paragraphs [0052]-[0058] and Page 8, paragraphs [0059]-[0064]; discloses the settlement process where sensor data is used to determine usage data which is used to determine the pay-per-use micro-payment transaction amount. In doing so the server which can be run by the vehicle rental company receives the vehicle data and uses it to establish how much to charge the user based on their actual wear and tear. The user is charged multiple times in micro-payments this is done repeatedly through the entire rental period. The user is displayed information on a display as shown on page 16, paragraphs [0123] and page 17, paragraph [0125]). 
While Chow establishes updating the rates actively and the user being charged based on their actual usage, Chow is not explicit that this is a final rate which is sent to the user according to the data received by the management center.
Shoen, which like Chow talks about a vehicle rental system, teaches it is known to provide or send to the user a final rate or set of charges according to the data received by the management center (Figures 35-67; teach the different screens as part of the rental process. Specifically Figures 64 and 65; teach that the user is presented with a Final set of charges which they can approve. Additionally Figures 35-37; teach that the system can use the location data to determine if the vehicle is in the correct location or destination for drop off. Figures 38-41; teaches that the system records the fuel level and mileage associated with the rental. Figures 42-45; teach the system records the operating parameters for the vehicles and allows the system to record problems with the vehicle. Figure 48 and 49; teach that the system can record the condition of the interior or cab of the vehicle, specifically recording if the vehicle has been left clean. Page 11, paragraph [0123]; teaches that as part of the rental process the user is provided with a Final rental rate and charges associated with their rental. These rates are sent to the user so they can view them on their device and approve the final payments. Shoen establishes an automated rental system in that the system allows the user to rent the vehicle without needing to speak to a representative or employee of the rental agency. Shoen establishes as part of the rental process it is known to provide the user with a final set of charges based on the data which is received such as the amount of fuel used and miles on the vehicle. Shoen establishes additionally tracking elements such as damage to the vehicle and the state of the vehicle such as if the vehicle is clean. These are both elements the use will be charged for if the state is unacceptable. Since Chow establishes establishing a usage based billing system, where the user is charged based on smaller periods of time while they actively use the vehicle, it would have been obvious to provide the user with their final bill as done in Shoen to allow the user to see the finalized charges based on the last rates and approve those charges. While Chow establishes automatically billing the user, Shoen establishes it would have been obvious to provide a final notice for the user to approve and select how they want to be charged. This is also consistent with Chow, since Chow establishes that each of the micro-payments can be aggregated into a single payment (Chow Page 8, paragraph [0064]) to reduce load on the settlement system. As such it would have been obvious to send to the user a final set of charges which include the final rate which is establish by the last period of time which can be minutes before the vehicle is returned and parked at the destination).
The primary reference Chow discloses a pay-per-use based rental management system. The system collects sensor data from a vehicle in real-time allowing the system to track the actual usage of the vehicle during the rental period. Chow establishes that the rental period is divided into smaller periods which can a few minutes, during this period the rental car provider can set tariffs for units used by the user. Specifically it can track the user’s consumption of fuel during those periods and bill the user based on this specific usage. Additionally the system can change how much they charge per unit during each of the periods, thus the rates can change actively depending on the rates set by the rental car provider. Chow establishes that usage data is sent to the management server which in turn processes each of the micro-payments. These payments can be paid in small increments or in a single payment based on an aggregation of all of the prior micro-payments. 
The sole difference between the primary reference Chow and the claimed subject matter is that the primary reference fails to explicitly disclose sending the user a final updated rate according to the data received by the management center. 
The secondary reference Shoen teaches a similar vehicle rental system which tracks the vehicle usage and provides the user with a finalized summary of all the charges for approval. Shoen establishes that providing the user with a final rate or set of charges was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the charging system of Chow with the user being presented a final rate for authorization as taught by Shoen.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Shoen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing rentals provided by Chow, with sending the user a final rate as taught by Shoen, for the purposes of providing the user with a single set of charges. Since Chow establishes establishing a usage based billing system, where the user is charged based on smaller periods of time while they actively use the vehicle, it would have been obvious to provide the user with their final bill as done in Shoen to allow the user to see the finalized charges based on the last rates and approve those charges. While Chow establishes automatically billing the user, Shoen establishes it would have been obvious to provide a final notice for the user to approve and select how they want to be charged. This is also consistent with Chow, since Chow establishes that each of the micro-payments can be aggregated into a single payment (Chow Page 8, paragraph [0064]) to reduce load on the settlement system. As such it would have been obvious to send to the user a final set of charges which include the final rate which is establish by the last period of time which can be minutes before the vehicle is returned and parked at the destination.
	As per claim 3, the combination of Chow and Shoen teaches the above-enclosed invention; Chow further discloses wherein the step of automatically sending the final updated rate (26) is carried out a few miles or a few minutes before arrival (25) at the destination, based on geolocation data provided by the sensors (Page 10, paragraph [0077]-[0078]; discloses that the system tracks in incremental periods, the example provided is 5 minutes during that period the system determines the amount of usage during the period and the tariff or cost per unit for that usage. From this the system breaks the rental period into sub periods each with their own associated costs, that is the price per unit can change during sub periods. As such the user is sent their final or last rate during their last sub period which as shown can be minutes from their final destination or last use. The tariffs are assigned by the vehicle rental company and used to charge the customer based on their specific usage. As shown in Chow this can be used to incentivize the user to behavior in a specific manner such as operate the vehicle more frequently).
	As per claim 7, the combination of Chow and Shoen teaches the above-enclosed invention; Chow further discloses a system for implementing the method for managing the rental of vehicles according to claim 1 (Page 2, paragraph [0015]; discloses that the method is for renting vehicles. The rental method includes a step of collecting data from sensors regarding the operations of the vehicle), comprising:
	said one or more sensors for collecting the data, including the at least one point of data relating to the vehicle, the at least one point of data relating to the driver, and the parameters relating to the driving conditions (The applicant’s originally filed specification paragraph [0038] the conditions can include “the location of the vehicle, number of passengers, vehicle load, the presence of a trailer or an accessory such as a roof box or a bicycle rack, the instantaneous and average speed, weather, tire pressure, consumption, the engine load in terms of power and gear ratios, compliance with the highway code, and driving tips such as stopping every two hours, or even road and traffic conditions”. Chow page 2, paragraphs [0015] and [0021]; discloses that the system collects data in relation to position of the vehicle through GPS and the level of fuel which is available. Page 2, paragraph [0016]; discloses that the data collected corresponds to the driving style of the driver and the consumption of vehicle resources. Page 3, paragraph [0022]; discloses that the system will measure the amount of fuel consumed by the vehicle during the monitoring periods. Page 6, paragraph [0049]; discloses that the system measures the level of fuel in real-time. Page 8, paragraph [0061]; discloses that the sensors can monitor the vehicle speed);
	a display unit located within the vehicle for displaying information to the driver (Page 16, paragraphs [0123] and page 17, paragraph [0125]; discloses that the user is displayed information on a display); and
	a wireless communication module for transferring the data collected by the one or more sensors to the rental vehicle management center and transferring information from the rental vehicle management center to the display unit (Page 2, paragraph [0018]; discloses that the device includes a communications module for establishing and maintaining communications with the network, which includes wireless communications).	
	As per claim 10, the combination of Chow and Shoen teaches the above-enclosed invention; Chow further discloses wherein the one or more sensors collect data on operation of an engine of the vehicle, including consumption, power, temperature, and liquid levels of the engine (Page 10, paragraph [0076]; disclose that the system measures the consumption of fuel during period of time by the vehicle).	
	As per claim 12, the combination of Chow and Shoen teaches the above-enclosed invention; Chow further discloses wherein the display unit is a touch screen (Page 4, paragraph [0032] and Page 5, paragraph [0037]; discloses that the device is a touchscreen).
	As per claim 13, the combination of Chow and Shoen teaches the above-enclosed invention; Chow further discloses wherein the wireless communication module includes wireless communication via Wi-Fi, Bluetooth, 4G, or radio (Page 2, paragraph [0017] and Page 8, paragraph [0065]; discloses that the wireless communication module can be “Wi-Fi” or Radio).
As per claim 14, the combination of Chow and Shoen teaches the above-enclosed invention; Chow further discloses wherein an internal computer of the vehicle, along with the one more sensors, is used to collect information, such as the geolocation of the vehicle, a number of passengers, vehicle load, presence of a trailer or an accessory such as a roof box or a bicycle rack, instantaneous and average speed, weather, tire pressure, consumption, engine load in terms of power and gear ratios, use of shock absorbers, cleanliness of the passenger compartment, compliance with highway code, driving activity, or road and traffic conditions (Chow page 2, paragraphs [0015] and [0021]; discloses that the system collects data in relation to position of the vehicle through GPS and the level of fuel which is available. Page 2, paragraph [0016]; discloses that the data collected corresponds to the driving style of the driver and the consumption of vehicle resources. Page 3, paragraph [0022]; discloses that the system will measure the amount of fuel consumed by the vehicle during the monitoring periods. Page 6, paragraph [0049]; discloses that the system measures the level of fuel in real-time. Page 8, paragraph [0061]; discloses that the sensors can monitor the vehicle speed).

Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2017/0046669 A1) hereafter Chow, in view of Shoen et al. (US 2018/0225749 A1) hereafter Shoen, further in view of Kahana (US 2008/0183535 A1) hereafter Kahana, further in view of Gurin (US 8,370,030 A1) hereafter Gurin.
As per claim 2, the combination of Chow and Shoen teaches the above-enclosed invention; while the combination establishes checking the vehicle inside and out it is not explicit that the method includes  wherein the collection of said data by the one or more sensors (3, 6, 8, 10) between the initial state (19) and in the final state (27) is performed automatically by a gantry (2) that is designed (3) to collect data relating to an exterior of the vehicle (1) and by the one or more sensors (6; 8, 10) in an interior of the vehicle (1) and produces a condition (19; 27) of the vehicle (1) when the vehicle (1) is picked up and returned.
Kahana, which like the combination of Chow and Shoen talks about renting vehicles, teaches it is known to include the step of collecting data relating to the vehicle and the user is performed automatically by a gantry that is designed to collect data relating to the exterior of the vehicle (Page 1, paragraphs [0014] and [0015]; teaches it is known to position cameras on towers or standalone structures including where the vehicle stays stationary and the cameras are moved around the vehicle. Page 2, paragraphs [0016], [0017] and [0020]-[0025]; teaches that the system can take images of the vehicle upon renting or returning the vehicle. The vehicle is identified and images are taken of the vehicle to access the exterior of the vehicle. In doing so the system will automatically compare the images to prior images to determine if any new damage is detected. This damage is then accessed and tied to the user’s contract. Since the combination already establishes determining the condition of the exterior of the vehicle it would have been obvious to perform this in an automatic fashion as shown in Kahana as this would improve the inspection process and ensure elements on the inspection are not missed).
The primary reference Chow discloses a pay-per-use based rental management system. The system collects sensor data from a vehicle in real-time allowing the system to track the actual usage of the vehicle during the rental period. Chow establishes that the rental period is divided into smaller periods which can a few minutes, during this period the rental car provider can set tariffs for units used by the user. Specifically it can track the user’s consumption of fuel during those periods and bill the user based on this specific usage. Additionally the system can change how much they charge per unit during each of the periods, thus the rates can change actively depending on the rates set by the rental car provider. Chow establishes that usage data is sent to the management server which in turn processes each of the micro-payments. These payments can be paid in small increments or in a single payment based on an aggregation of all of the prior micro-payments. The secondary reference Shoen teaches a similar vehicle rental system which tracks the vehicle usage and provides the user with a finalized summary of all the charges for approval. However the combination fails to explicitly disclose the step of collecting data relating to the vehicle and the user is performed automatically by a gantry that is designed to collect data relating to the exterior of the vehicle.
Kahana which like the combination talks about vehicle rentals teaches the step of collecting data relating to the vehicle and the user is performed automatically by a gantry that is designed to collect data relating to the exterior of the vehicle.
It would have been obvious to one of ordinary skill in the art to include in the method of managing rentals provide Chow and Shoen, the ability to collect data relating to the exterior of the vehicle automatically by a gantry as taught by Kahana since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Shoen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing rentals provided by Chow and Shoen, with the ability to collect data relating to the exterior of the vehicle automatically by a gantry as taught by Kahana, for the purposes of automating the vehicle inspection process. Since the combination already establishes determining the condition of the exterior of the vehicle it would have been obvious to perform this in an automatic fashion as shown in Kahana as this would improve the inspection process and ensure elements on the inspection are not missed.
The combination fails to explicitly disclose sensors (6; 8, 10) in an interior of the vehicle (1) and produces a condition (19; 27) of the vehicle (1) when the vehicle (1) is picked up and returned.
Gurin, which like the combination talks about rentals, teaches it is known to include sensors in the interior of the vehicle and to use those sensors to produce a condition of the vehicle when the vehicle is picked up and returned (Col. 10, lines 29-62; teaches that the system contains a camera or image sensor which produces a condition of the vehicle by taking a picture of the interior of the vehicle at the time of returning the vehicle and comparing it to an image at the time of pick up or initial use of the vehicle. These images are used to determine if the interior is clean or not. Col. 11, lines 36-60; establishes that this information is used to determine if the user is to be charged a fee for cleaning the vehicle. Since the combination already establishes determining if the interior of the vehicle it is clean, it would have been obvious to do this in an automatic fashion as shown in Gurin eliminating the need for the vehicle to be manually inspected).
The primary reference Chow discloses a pay-per-use based rental management system. The system collects sensor data from a vehicle in real-time allowing the system to track the actual usage of the vehicle during the rental period. Chow establishes that the rental period is divided into smaller periods which can a few minutes, during this period the rental car provider can set tariffs for units used by the user. Specifically it can track the user’s consumption of fuel during those periods and bill the user based on this specific usage. Additionally the system can change how much they charge per unit during each of the periods, thus the rates can change actively depending on the rates set by the rental car provider. Chow establishes that usage data is sent to the management server which in turn processes each of the micro-payments. These payments can be paid in small increments or in a single payment based on an aggregation of all of the prior micro-payments. The secondary reference Shoen teaches a similar vehicle rental system which tracks the vehicle usage and provides the user with a finalized summary of all the charges for approval. Kahana teaches the step of collecting data relating to the vehicle and the user is performed automatically by a gantry that is designed to collect data relating to the exterior of the vehicle. However the combination fails to explicitly disclose sensors in the interior of the vehicle and to use those sensors to produce a condition of the vehicle when the vehicle is picked up and returned.
Gurin which like the combination talks about vehicle rentals teaches the step of collecting data using sensors in the interior of the vehicle and to use those sensors to produce a condition of the vehicle when the vehicle is picked up and returned.
It would have been obvious to one of ordinary skill in the art to include in the method of managing rentals provide Chow, Shoen and Kahana, the ability to collect data relating using sensors in the interior of the vehicle and to use those sensors to produce a condition of the vehicle when the vehicle is picked up and returned as taught by Gurin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Gurin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing rentals provided by Chow, Shoen and Kahana, with the ability to collect data relating using sensors in the interior of the vehicle and to use those sensors to produce a condition of the vehicle when the vehicle is picked up and returned as taught by Gurin, for the purposes of automating the vehicle inspection process. Since the combination already establishes determining if the interior of the vehicle it is clean, it would have been obvious to do this in an automatic fashion as shown in Gurin eliminating the need for the vehicle to be manually inspected.	
As per claim 15, the combination of Chow and Shoen teaches the above-enclosed invention; the combination however fails to explicitly disclose comprising a gantry, wherein a group of sensors of the one or more sensors is located on the gantry and another group of sensors of the one or more sensors is located on or in the vehicle.
Kahana, which like the combination of Chow and Shoen talks about renting vehicles, teaches it is known to comprising a gantry, wherein a group of sensors of the one or more sensors is located on the gantry (Page 1, paragraphs [0014] and [0015]; teaches it is known to position cameras on towers or standalone structures including where the vehicle stays stationary and the cameras are moved around the vehicle. Page 2, paragraphs [0016], [0017] and [0020]-[0025]; teaches that the system can take images of the vehicle upon renting or returning the vehicle. The vehicle is identified and images are taken of the vehicle to access the exterior of the vehicle. In doing so the system will automatically compare the images to prior images to determine if any new damage is detected. This damage is then accessed and tied to the user’s contract. Since the combination already establishes determining the condition of the exterior of the vehicle it would have been obvious to perform this in an automatic fashion as shown in Kahana as this would improve the inspection process and ensure elements on the inspection are not missed).
The primary reference Chow discloses a pay-per-use based rental management system. The system collects sensor data from a vehicle in real-time allowing the system to track the actual usage of the vehicle during the rental period. Chow establishes that the rental period is divided into smaller periods which can a few minutes, during this period the rental car provider can set tariffs for units used by the user. Specifically it can track the user’s consumption of fuel during those periods and bill the user based on this specific usage. Additionally the system can change how much they charge per unit during each of the periods, thus the rates can change actively depending on the rates set by the rental car provider. Chow establishes that usage data is sent to the management server which in turn processes each of the micro-payments. These payments can be paid in small increments or in a single payment based on an aggregation of all of the prior micro-payments. The secondary reference Shoen teaches a similar vehicle rental system which tracks the vehicle usage and provides the user with a finalized summary of all the charges for approval. However the combination fails to explicitly disclose the step of collecting data relating to the vehicle and the user is performed automatically by a gantry that is designed to collect data relating to the exterior of the vehicle.
Kahana which like the combination talks about vehicle rentals teaches the step of collecting data relating to the vehicle and the user is performed automatically by a gantry that is designed to collect data relating to the exterior of the vehicle.
It would have been obvious to one of ordinary skill in the art to include in the method of managing rentals provide Chow and Shoen, the ability to collect data relating to the exterior of the vehicle automatically by a gantry as taught by Kahana since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Shoen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing rentals provided by Chow and Shoen, with the ability to collect data relating to the exterior of the vehicle automatically by a gantry as taught by Kahana, for the purposes of automating the vehicle inspection process. Since the combination already establishes determining the condition of the exterior of the vehicle it would have been obvious to perform this in an automatic fashion as shown in Kahana as this would improve the inspection process and ensure elements on the inspection are not missed.
The combination fails to explicitly disclose a group of sensors of the one or more sensors is located on or in the vehicle.
Gurin, which like the combination talks about rentals, teaches it is known a group of sensors of the one or more sensors is located on or in the vehicle (Col. 10, lines 29-62; teaches that the system contains a camera or image sensor which produces a condition of the vehicle by taking a picture of the interior of the vehicle at the time of returning the vehicle and comparing it to an image at the time of pick up or initial use of the vehicle. These images are used to determine if the interior is clean or not. Col. 11, lines 36-60; establishes that this information is used to determine if the user is to be charged a fee for cleaning the vehicle. Since the combination already establishes determining if the interior of the vehicle it is clean, it would have been obvious to do this in an automatic fashion as shown in Gurin eliminating the need for the vehicle to be manually inspected).
The primary reference Chow discloses a pay-per-use based rental management system. The system collects sensor data from a vehicle in real-time allowing the system to track the actual usage of the vehicle during the rental period. Chow establishes that the rental period is divided into smaller periods which can a few minutes, during this period the rental car provider can set tariffs for units used by the user. Specifically it can track the user’s consumption of fuel during those periods and bill the user based on this specific usage. Additionally the system can change how much they charge per unit during each of the periods, thus the rates can change actively depending on the rates set by the rental car provider. Chow establishes that usage data is sent to the management server which in turn processes each of the micro-payments. These payments can be paid in small increments or in a single payment based on an aggregation of all of the prior micro-payments. The secondary reference Shoen teaches a similar vehicle rental system which tracks the vehicle usage and provides the user with a finalized summary of all the charges for approval. Kahana teaches the step of collecting data relating to the vehicle and the user is performed automatically by a gantry that is designed to collect data relating to the exterior of the vehicle. However the combination fails to explicitly disclose sensors in the interior of the vehicle and to use those sensors to produce a condition of the vehicle when the vehicle is picked up and returned.
Gurin which like the combination talks about vehicle rentals teaches the step of collecting data using sensors in the interior of the vehicle and to use those sensors to produce a condition of the vehicle when the vehicle is picked up and returned.
It would have been obvious to one of ordinary skill in the art to include in the method of managing rentals provide Chow, Shoen and Kahana, the ability to collect data relating using sensors in the interior of the vehicle and to use those sensors to produce a condition of the vehicle when the vehicle is picked up and returned as taught by Gurin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Gurin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing rentals provided by Chow, Shoen and Kahana, with the ability to collect data relating using sensors in the interior of the vehicle and to use those sensors to produce a condition of the vehicle when the vehicle is picked up and returned as taught by Gurin, for the purposes of automating the vehicle inspection process. Since the combination already establishes determining if the interior of the vehicle it is clean, it would have been obvious to do this in an automatic fashion as shown in Gurin eliminating the need for the vehicle to be manually inspected.


Claim(s) 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2017/0046669 A1) hereafter Chow, in view of Shoen et al. (US 2018/0225749 A1) hereafter Shoen, further in view of Shostak et al. (US 2010/0207754 A1) hereafter Shostak.
As per claim 8, the combination of Chow and Shoen teaches the above-enclosed invention; however fails to explicitly disclose wherein the one or more sensors are optical sensors, thermal sensors, and/or infrared sensors.
Shostak, which like the combination talks about monitoring a vehicle using sensors, teaches it is known wherein the one or more sensors are optical sensors, thermal sensors, and/or infrared sensors (Page 55, paragraph [0781]; teaches that it is known for the sensors to include optical sensors, heat/thermal sensors, and infrared sensors. These sensors are used to locate occupants or other objects in the passenger compartment of the vehicle. Page 19, paragraph [0349]; teaches that infrared sensors can also be used to look at the road in front of the vehicle and determine road temperature. Since Chow already collects sensor data from various sensors, it would have been obvious to include additional sensors such as the ones shown in Shostak. As discussed in Shostak this would allow the system to determine occupancy of the vehicle as well as determine the temperature of the road and driving conditions).
The primary reference Chow discloses a pay-per-use based rental management system. The system collects sensor data from a vehicle in real-time allowing the system to track the actual usage of the vehicle during the rental period. Chow establishes that the rental period is divided into smaller periods which can a few minutes, during this period the rental car provider can set tariffs for units used by the user. Specifically it can track the user’s consumption of fuel during those periods and bill the user based on this specific usage. Additionally the system can change how much they charge per unit during each of the periods, thus the rates can change actively depending on the rates set by the rental car provider. Chow establishes that usage data is sent to the management server which in turn processes each of the micro-payments. These payments can be paid in small increments or in a single payment based on an aggregation of all of the prior micro-payments. The secondary reference Shoen teaches a similar vehicle rental system which tracks the vehicle usage and provides the user with a finalized summary of all the charges for approval. The combination however fails to explicitly disclose that the sensors are optical sensors, thermal sensors, and/or infrared sensors. 
Shostak which like the combination talks about monitoring rentals teaches where the sensors in the vehicle are optical sensors, thermal sensors, and/or infrared sensors.
It would have been obvious to one of ordinary skill in the art to include in the method of managing rentals provide Chow and Shoen, the ability to collect data from optical sensors, thermal sensors, and/or infrared sensors as taught by Shostak since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Shostak, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing rentals provided by Chow and Shoen, with the ability to collect data from optical sensors, thermal sensors, and/or infrared sensors as taught by Shostak, for the purposes of using known sensors to collect data on the interior conditions of the vehicle and the outside conditions of the road as shown explicitly in Shostak. Since Chow already collects sensor data from various sensors, it would have been obvious to include additional sensors such as the ones shown in Shostak. As discussed in Shostak this would allow the system to determine occupancy of the vehicle as well as determine the temperature of the road and driving conditions.
As per claim 9, the combination of Chow and Shoen teaches the above-enclosed invention; the combination however fails to explicitly state wherein the one or more sensors is a tire pressure sensor and/or a shock absorber sensor for monitoring a stroke of the shock absorber.
Shostak, like the combination talks about monitoring vehicles, teaches it is known wherein the one or more sensors is a tire pressure sensor and/or a shock absorber sensor for monitoring a stroke of the shock absorber (Page 6, paragraph [0189], Page 8, paragraph [0204], Page 9, paragraph [0245], Page 11, paragraph [0271], Page 14, paragraph [0289], Page 64, paragraph [0871], and Page 65, paragraph [0872]; teaches it is known for the vehicle sensors to include tire pressure sensors and to use this data to report problems as well as possible recall or issues with the tires themselves. Page 22, paragraph [0372]; teaches that the sensors can include strain gages on shock absorbers which are used to determine the  dynamic load on the vehicle. Since Chow already collects sensor data from various sensors, it would have been obvious to include additional sensors such as the ones shown in Shostak. As discussed in Shostak this would allow the system to determine the conditions of the vehicle and assist in reporting problems with the tires or shocks of vehicle which could result in damage to the vehicle or to the occupants).
The primary reference Chow discloses a pay-per-use based rental management system. The system collects sensor data from a vehicle in real-time allowing the system to track the actual usage of the vehicle during the rental period. Chow establishes that the rental period is divided into smaller periods which can a few minutes, during this period the rental car provider can set tariffs for units used by the user. Specifically it can track the user’s consumption of fuel during those periods and bill the user based on this specific usage. Additionally the system can change how much they charge per unit during each of the periods, thus the rates can change actively depending on the rates set by the rental car provider. Chow establishes that usage data is sent to the management server which in turn processes each of the micro-payments. These payments can be paid in small increments or in a single payment based on an aggregation of all of the prior micro-payments. The secondary reference Shoen teaches a similar vehicle rental system which tracks the vehicle usage and provides the user with a finalized summary of all the charges for approval. The combination however fails to explicitly disclose that the one or more sensors is a tire pressure sensor and/or a shock absorber sensor for monitoring a stroke of the shock absorber. 
Shostak which like the combination talks about monitoring rentals teaches where the sensors in the vehicle are a tire pressure sensor and/or a shock absorber sensor for monitoring a stroke of the shock absorber.
It would have been obvious to one of ordinary skill in the art to include in the method of managing rentals provide Chow and Shoen, the ability to collect data from a tire pressure sensor and/or a shock absorber sensor for monitoring a stroke of the shock absorber as taught by Shostak since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Shostak, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing rentals provided by Chow and Shoen, with the ability to collect data from a tire pressure sensor and/or a shock absorber sensor for monitoring a stroke of the shock absorber as taught by Shostak, for the purposes of using known sensors to collect data on the conditions of the vehicle. Since Chow already collects sensor data from various sensors, it would have been obvious to include additional sensors such as the ones shown in Shostak. As discussed in Shostak this would allow the system to determine the conditions of the vehicle and assist in reporting problems with the tires or shocks of vehicle which could result in damage to the vehicle or to the occupants.
As per claim 11, the combination of Chow and Shoen teaches the above-enclosed invention; however the combination fails to explicitly disclose wherein the one or more sensors include a smoking sensor, a seatbelt sensor, and/or a blood-alcohol sensor for collecting the at least one point of data relating to the driver and an interior condition of the vehicle.
Shostak, like the combination talks about monitoring vehicles, teaches it is known for the sensors to be a smoking sensor, a seatbelt sensor, and/or a blood-alcohol sensor for collecting the at least one point of data relating to the driver and an interior condition of the vehicle (Page 22, paragraph [0372], page 26, paragraph [0400]; teach that the sensors are known to include seatbelt sensor to determine if the seatbelt is buckled. Page 45, paragraph [0657]; teaches that the seatbelt sensors can include tension sensors. Page 62, paragraph [0854]; teaches that the sensors can include a breath-analyzer to determine if the driver’s breath contains alcohol. These various sensors can determine the driving conditions of the interior of the vehicle and their driver themselves. Since Chow already collects sensor data from various sensors, it would have been obvious to include additional sensors such as the ones shown in Shostak. As discussed in Shostak this would allow the system to determine the conditions of the vehicle and the driver’s state).
The primary reference Chow discloses a pay-per-use based rental management system. The system collects sensor data from a vehicle in real-time allowing the system to track the actual usage of the vehicle during the rental period. Chow establishes that the rental period is divided into smaller periods which can a few minutes, during this period the rental car provider can set tariffs for units used by the user. Specifically it can track the user’s consumption of fuel during those periods and bill the user based on this specific usage. Additionally the system can change how much they charge per unit during each of the periods, thus the rates can change actively depending on the rates set by the rental car provider. Chow establishes that usage data is sent to the management server which in turn processes each of the micro-payments. These payments can be paid in small increments or in a single payment based on an aggregation of all of the prior micro-payments. The secondary reference Shoen teaches a similar vehicle rental system which tracks the vehicle usage and provides the user with a finalized summary of all the charges for approval. The combination however fails to explicitly disclose that the one or more sensors is a smoking sensor, a seatbelt sensor, and/or a blood-alcohol sensor for collecting the at least one point of data relating to the driver and an interior condition of the vehicle. 
Shostak which like the combination talks about monitoring rentals teaches where the sensors in the vehicle are a smoking sensor, a seatbelt sensor, and/or a blood-alcohol sensor for collecting the at least one point of data relating to the driver and an interior condition of the vehicle.
It would have been obvious to one of ordinary skill in the art to include in the method of managing rentals provide Chow and Shoen, the ability to collect data from a smoking sensor, a seatbelt sensor, and/or a blood-alcohol sensor for collecting the at least one point of data relating to the driver and an interior condition of the vehicle as taught by Shostak since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Shostak, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing rentals provided by Chow and Shoen, with a smoking sensor, a seatbelt sensor, and/or a blood-alcohol sensor for collecting the at least one point of data relating to the driver and an interior condition of the vehicle as taught by Shostak, for the purposes of using known sensors to collect data on the conditions of the vehicle. Since Chow already collects sensor data from various sensors, it would have been obvious to include additional sensors such as the ones shown in Shostak. As discussed in Shostak this would allow the system to determine the conditions of the vehicle and the driver’s state.

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 5 and 6 regarding the 112 rejections, the prior 112 rejections have been removed in light of the applicant canceling those claims. 
In response to the applicant’s arguments on pages 6-7, regarding the 101 rejection, specifically that “Claims 1-6 are rejected as being unpatentable under 35 U.S.C. §101 as being directed to an abstract idea without significantly more. Claim 1 has been amended to include further limitations and structures within the steps, such that the invention is no longer directed toward simply organizing human activity under the broadest reasonable interpretation. Claim 1 now recites:”
[quoting amended claim 1]
“It is respectfully asserted that the identified limitations above remove the claim language from being considered simply organizing human activity. Data collection is now specifically carried out via one or more sensors. Data transfer is now specifically carried out wirelessly via a wireless communication module, and instructions are displayed via a display unit. These steps, under their broadest reasonable interpretation, can no longer be carried out via a human alone and are no longer simply organizing human activity.”
“Further, claim 1 now further recites what the calculated rate (22) is and how it is determined. These limitations amount to significantly more, as the calculated rate is based on data collected by the sensors during the current driver's use of the vehicle and compared against previously collected data”
“For at least these reasons, the Applicant respectfully asserts that claim 1, and claims 2-15 via dependency, is no longer directed to an abstract idea and is eligible patent subject matter. Withdrawal of this rejection is respectfully requested”
The Examiner respectfully disagrees.
While the applicant has amended the claims to establish hardware specifically that the data is collected using one or more sensors, the sensors are generic and still merely collect data which is insignificant extra solution activity as shown in MPEP 2106.05(g). As far as the data transfer being carried out wirelessly this is merely data transmission using known techniques which again is insignificant extra solution activity, as shown in MPEP 2106.05(g). The step of displaying instructions on a display unit is merely data display which is also insignificant extra solution activity, as shown in MPEP 2106.05(g). As for the calculation the claims do not recite how the data is used to calculate the rate other than it is compared in some way. This allows the functions to be carried out in anyway. As shown in MPEP 2106.05(f), this is merely applying an exception of which is the abstract idea of calculating a vehicle rental rate on a computer. As discussed in 2106.05(f), “Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). In contrast, claiming a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more. See Electric Power, 830 F.3d at 1356, 119 USPQ2d at 1743.” In this case there is no specifics as how the solution to the problem is achieved other than a general recitation of functions such as data collection and comparison to achieve the final result. As such the claims have not rendered the abstract idea into a practical application. 
The Examiner notes that as shown in 2106.05(f) determining if something can be performed by a human alone is not the test for determining if something is significantly more than the abstract idea. As shown in 2106.05(f) merely applying the concept of a computer does not render the claims into a practical application. As such the Examiner has not been persuaded and the rejections have been maintained.
In response to the applicant’s arguments on pages 7-10 regarding the art rejections, specifically that “In the present invention, the final updated rate is calculated by data collected by the sensors between an initial state, before the vehicle is started, and a final state, when the vehicle arrives at a destination. In Shoen, this information is self-reported by the user via a mobile computer device, with confirmation via a user-submitted photograph. At paragraph [0062], Shoen states that "[a] mobile device 11 is required to complete the pick-up process according to the present invention." Alternatively, the customer can connect the customer's computer 15 to the computer network 16. Either way, the user relies on their own device to rent, track, and report usage.”
“For example, at paragraphs [0102] and [0115], the user inputs odometer and fuel level readings and confirms readings via a photograph taken by the user's mobile device 11. At paragraph [0103], the user confirms whether the vehicle is clean via the mobile device 11. At paragraph [0107], the GPS of the mobile device 11 is used to determine position of the vehicle. The final payment is based on data inputted and submitted by the user via their mobile device. Therefore, the combination of Chow and Shoen does not explicitly teach the final updated rate being based on data collected by sensors and automatically transferred to the rental vehicle management center, as now recited in claim 1.”
“Further, the combination of references would not render the calculated rate of the present invention obvious to one ordinarily skilled in the art. The combination, in Chow, teaches that the user is charged under a pay-per-use micro-transaction amount. This rate changes based on actual use of the vehicle, but the user is still regularly charged during use. Chow does teach that the micro-payments can be aggregated into a single payment to reduce load of the settlement system.”
“However, the present system regularly or continuously provides a calculated rate-based data collected by the sensors and displays this rate to the user. This rate is not the final updated rate that the user must pay, and the user does not pay any money based on the calculated rate, unlike the Chow invention. The calculated rate allows the user to view their rate based on current usage, and further allows the user to change, and ideally improve, their driving behavior to lower the calculated rate in order to receive a lower final updated rate. In Chow, the user can change their driving behavior to influence payment of future micro-transactions. However, any past periods are already paid for and cannot be changed. Thus, there is less incentive to change driving behavior. Further, the automatic transfer of data removes the onerous task of manually inputting data and taking photos with the user's own mobile device. Additionally, the present invention reduces the risk of human error of actual usage through self-reporting and inputting information and photos.”
“The present invention is not a simple substitution of Chow and Shoen, as the present invention provides a calculated rate to the user while the vehicle is in use, with the user not making any actual payments based on the calculated rate. Data is automatically transferred during use. This allows an updated calculated rate to be continuously or regularly provided to the driver during use of the vehicle. The user can then adjust their driving behavior such that a final updated rate, based on the entire use of the vehicle, can be changed. This is not taught in the cited combination of art. The combination of Chow and Shoen only teaches paying for multiple, discrete periods of vehicle use, or being provided with a final rate based on final, manually inputted data.”
“As such, the Applicant respectfully asserts that the invention of claim 1 is not obvious in view of the cited combination of references. As claims 2-15 ultimately depend from claim 1, the Applicant likewise asserts that claims 2-15 are also not obvious. Withdrawal of the rejections under 35 U.S.C. §103 is respectfully requested.”
The Examiner respectfully disagrees.
While the applicant has argued that Shoen does not disclose “the final updated rate is calculated by data collected by the sensors between an initial state, before the vehicle is started, and a final state, when the vehicle arrives at a destination” the Shoen reference was not used to teach this limitation. Rather the Chow reference was specifically Page 7, paragraphs [0052]-[0058] and Page 8, paragraphs [0059]-[0064]; discloses the settlement process where sensor data is used to determine usage data which is used to determine the pay-per-use micro-payment transaction amount. In doing so the server which can be run by the vehicle rental company receives the vehicle data and uses it to establish how much to charge the user based on their actual wear and tear. The user is charged multiple times in micro-payments this is done repeatedly through the entire rental period. The user is displayed information on a display as shown on page 16, paragraphs [0123] and page 17, paragraph [0125]. 
	As stated in the rejection Chow while establishing updating the rates actively and the user being charged based on their actual usage, Chow is not explicit that this is a final rate which is sent to the user according to the data received by the management center. Shoen teaches it is known to provide or send to the user a final rate or set of charges according to the data received by the management center, specifically Shoen Figures 64 and 65; teach that the user is presented with a Final set of charges which they can approve. Additionally Figures 35-37; teach that the system can use the location data to determine if the vehicle is in the correct location or destination for drop off. Figures 38-41; teaches that the system records the fuel level and mileage associated with the rental. Figures 42-45; teach the system records the operating parameters for the vehicles and allows the system to record problems with the vehicle. Figure 48 and 49; teach that the system can record the condition of the interior or cab of the vehicle, specifically recording if the vehicle has been left clean. Page 11, paragraph [0123]; teaches that as part of the rental process the user is provided with a Final rental rate and charges associated with their rental. These rates are sent to the user so they can view them on their device and approve the final payments. As such Chow shows calculating and displaying the rates actively during the rental but is not explicit that it displays a final rate which is shown in Shoen. 
	Chow establishes that the sensors are used to collect the vehicle data including consumption and the location of the vehicle. The Shoen reference as discussed above is merely establishing it is known for the management center to send the final rate or set of charges to the user, not for how the data about the rental is collected. Further Chow as stated above continuously reports sensor data and this data is used to update the rates for the rental and when combined with Shoen it would have been obvious to display to the user their final rate so they can approve it as shown in Shoen. Thus as combined the references do in fact read over the claims as amended. 
	While the applicant has argued that Chow does not establish “regularly or continuously provides a calculated rate-based data collected by the sensors and displays this rate to the user” because the calculated rate “rate allows the user to view their rate based on current usage, and further allows the user to change, and ideally improve, their driving behavior to lower the calculated rate in order to receive a lower final updated rate” the claims are not limited in such a manner. That is the applicant has argued that no micro-payments are made or any payments at any time prior to the final payment, this is not a requirement of the invention. While the goal of the invention is to allow the user to change, this again is not a requirement of the claims but rather that multiple calculations are performed during and at the end of the rental which is shown in the combination as discussed above. Further as the applicant has noted Chow also promotes the user performing specific driving behaviors and does so by actively displaying updated rates using the collected data. As for Chow not allowing for “any past periods” to be changed this again is not a requirement of the claims. As such these limitations do not distinguish the claims from the prior art as they are not required. 
	As for the combination not being simple substitution, the combination again establishes continuous or regular calculations of rates which are displayed to the user and the final rate is sent from the management center for user approval. The data is automatically transferred from the vehicle’s sensors to the management center. Further the Examiner notes that the term automatic does not prohibit a person from initiating the sending of information, as shown in Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process. The term “automatically” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.” Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005). In this case Chow establishes the constant sending of sensor data and once finished Shoen establishes it is known to transmit the final rate to the user. This is an obvious substitution as the charging system of Chow is modified with the sending of the final rate as shown in Shoen. As such the Examiner asserts that the combination does in fact read over the claims as currently written. Therefore the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Chow in view of Shoen, and, where appropriate, in further view of Kahana, Gurin, Gehlot, Saward, Duarte and Patel.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raissi et al. (WO 2018/013247 A2) – discusses the collection and use of various sensor data.
Mehta et al. (US 2017/0310827 A1) – discusses collecting sensor data from vehicles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        10/29/2022